Title: Thomas Jefferson to Clement Caines, 16 September 1811
From: Jefferson, Thomas
To: Caines, Clement


          
                  Sir 
                   
                     Monticello in Virginia. Sep. 16. 1811.
           
		  
		  Your favor of Apr. 2. was not recieved till the 23d of June last with the volume accompanying it, for which be pleased to accept my thanks.    
		  I have read it with great satisfaction, & recieved from it information, the more acceptable as coming from a source which could be relied on. the retort, on European Censors, of their own practices on the liberties of man, the inculcation on the master of the moral duties which he owes to the slave, in return for the benefits of his service, that is to say, of food, cloathing, care in sickness, & maintenance under age & disability, so as to make him in fact as comfortable, & more secure than the laboring man in many 
                     most parts of the world, and the idea suggested of substituting free whites in all houshold occupations, & manual arts, thus lessening the call for the other kind of labor, while it would increase the public security, give great merit to the work, and will, I have no doubt, produce wholsome impressions.  the habitual violations 
                  violation of the equal rights of the colonist by the dominant (for I will not call them the mother) countries of Europe, the invariable sacrifice of their highest interests to the minor advantages of any individual trade or calling at home, are as immoral in principle, as the continuance of them is unwise in
			 practice, after the lessons they have recieved. what in short is the whole system of Europe, towards America, but an atrocious & insulting tyranny? one hemisphere of the globe 
                     earth, separated from the other by wide seas on both sides, having a different system of interests flowing from different climates, different soils, different productions, different modes of
			 existence, & it’s own local relations and duties, is made subservient to all the petty interests of the other, to their laws, their regulations, their passions and wars, and interdicted from social intercourse, from the interchange of mutual duties & comforts with their neighbors,
                   enjoined on all men by the laws of nature. happily these abuses of human rights are drawing to a close on both our continents, and are not likely to survive the present mad contest
			 of the lions and tygers of the other. nor does it seem certain that the insular colonies will not soon have to take care of themselves, and to enter into the general system of independance &
			 free
			 intercourse with their neighboring & natural friends. the acknoleged depreciation of the paper circulation of England, with the known laws of it’s rapid progression to bankruptcy, will leave that nation shortly without revenue, & without the means of supporting the naval power necessary to maintain
			 dominion over the rights & interests of distant nations. the intention too, which they now formally avow, of taking possession of the ocean as their exclusive domain, & of suffering no
			 commerce on it, but thro’ their ports, makes it the interest of all mankind to contribute their efforts to bring such usurpations to an end. we have hitherto been able to avoid professed war,
			 &
			 to continue to our industry a more salutary direction. 
                  but
			 the determination to take all our vessels bound to any other than her ports, amounting to all the war she can make (for we fear no invasion) it would be folly in us to let that war be all on one
			 side
			 only, & to make no effort towards indemnification & retaliation by reprisal. that a contest thus forced on us by a nation a thousand leagues from us both, should place your country &
			 mine
			 in relations of hostility, who have not a single motive or interest, but of mutual friendship & interchange of comforts, shews the monstrous character of the system under which we live. but,
			 however, in the event of war, greedy individuals on both sides, availing themselves of it’s laws, may commit depredations on each other. I trust that our quiet inhabitants, conscious that no cause
			 exists but for neighborly good will, & the furtherance of common interests, will feel only those brotherly affections which nature has ordained to be those of our situation.
          A letter of thanks for a good book has thus run away from it’s subject into fields of speculation into which discretion perhaps should have forbidden me to enter, & for which an apology is due. I trust that the reflections I hasard will be considered as no more than what they really are, those of a private individual, withdrawn from the councils of his country, uncommunicating with them, & responsible alone for any errors of fact or opinion expressed; as the reveries in short of an old man, who, looking beyond the present day, looks into times
			 not his own, and as evidences of confidence in the liberal mind of the person to whom they are so freely addressed. permit me however to add to them assurances best wishes for his personal happiness, & assurances of the highest consideration & respect
          
            Th:
            Jefferson
         